Citation Nr: 1503780	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for lumbar strain.

2.  Entitlement to service connection for left hip strain, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for left knee strain, to include as secondary to a service-connected lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Lumbar Strain

The Veteran seeks a rating in excess of 40 percent for service-connected lumbar strain.  At the Board hearing, the Veteran testified that he has increased back pain.   He testified that he has excruciating pain in the belt region and lower lumbar area.  

The Veteran had a VA examination in May 2013.  Range of motion testing showed flexion to 25 degrees, with pain at 25 degrees.  The report noted that the Veteran experienced acute pain during flexion/ extension and was unable to perform repetitions of range of motion.  The examination report noted incapacitating episodes having a total duration of 4 weeks in the prior 12 months.  The VA examiner diagnosed degenerative disc disease with radiculopathy and levoscoliosis.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  

The rating criteria pertaining to incapacitating episodes of intervertebral disc syndrome provide that a 60 percent rating is warranted for incapacitating episodes having a duration of at least 6 weeks during the past 12 months.  In this regard, the Board notes that the May 2013 VA examiner diagnosed degenerative disc disease with radiculopathy and the Board notes that service-connection was later established for radiculopathy of the left lower extremity associated with lumbar strain. See March 2014 rating decision.

In light of the Veteran's report of increased pain, the Board finds that a VA examination is warranted to obtain current the current severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that a condition has worsened since the last examination).

A remand is also warranted to obtain pertinent medical records.  At the Board hearing, the Veteran testified that a doctor outside of VA completed a functional capacity statement regarding his lumbar spine disability.  That record has not been associated with the claims file.  On remand, the Veteran should be asked to provide a current authorization for the functional capacity statement.  If a completed authorization is received, the AMC/ RO should attempt to obtain the record.  

Service Connection for Left Hip and Left Knee Disabilities

The Veteran asserts that his left hip and left knee disabilities are related to his service-connected lumbar strain and lumbar radiculopathy.  He further asserts that his knee and hip disabilities are related to a parachute accident in service.

Service treatment records show that the Veteran received medical treatment after injuring his back in parachute training in September 1996. 

The Veteran had a VA examination in February 2012.  The Veteran reported that his hip pain was due to chronic back pain.  The Veteran also reported that he strained his left hip during parachuting and bad landings.  The VA examiner diagnosed left hip strain.  The VA examiner opined that the left hip disability is less likely than not proximately due to, or the result of, a service-connected condition.    
The February 2012 examination reflects that the Veteran reported that his left knee pain is due to his low back condition or to trauma from parachute landings in service.  The VA examiner also diagnosed left knee strain.  The VA examiner opined that the left knee disability is less likely than not proximately due to, or the result of, a service-connected condition.    

The February 2012 VA opinion is inadequate to decide the claim.  The examiner did not address whether the left knee and left hip disabilities are aggravated by the Veteran's service-connected lumbar spine disability and did not address the service connection claims on a direct basis.  The Board finds that a remand is warranted to obtain a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided);

Outstanding VA treatment records

The record contains VA treatment records dated through March 2014.  The RO/AMC should obtain any outstanding VA treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain authorization for treatment records from the physician who completed the functional statement pertaining to his lumbar spine disability.  After securing the necessary release, the RO should request these records.  Any negative reply should be noted in the claims file. 

2.   Obtain all available VA treatment records pertaining to the Veteran's service-connected lumbar spine disability since March 2014 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims file.

3.  Schedule the Veteran for a VA examination of his lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  The examiner should address the following questions:

a) The examiner should state whether there is ankylosis of the lumbar spine;

b) The examiner should indicate whether the Veteran's limitation of motion of the lumbar spine is analogous to ankylosis; and

c) The examiner should state describe the duration of incapacitating episodes of intervertebral disc syndrome in terms of the number of incapacitating episodes of intervertebral disc syndrome requiring bed rest in a 12-month period.

4.  Schedule the Veteran for a VA examination of his left hip and his left knee.  The claims folder must be made available to and reviewed by the examiner.  The examiner should address the following questions:

a) The examiner should provide an opinion as to whether a current left hip disability is at least as likely as not (50 percent or greater likelihood) related to service.

b) The VA examiner should provide an opinion as to whether a current left hip disability is at least as likely as not proximately due to, or caused by the Veteran's service-connected lumbar spine disability and radiculopathy of the left lower extremity.  

c) The VA examiner should render an opinion as to whether a left hip disability is aggravated (permanently worsened by) by the service-connected lumbar spine disability and radiculopathy of the left lower extremity.  

d)  The examiner should provide an opinion as to whether a current left knee disability is at least as likely as not related to service.

e)  The VA examiner should provide an opinion as to whether a current left knee disability is at least as likely as not proximately due to, or caused by the Veteran's service-connected lumbar spine disability and radiculopathy of the left lower extremity. 

f)  The VA examiner should render an opinion as to whether a left knee disability is aggravated (permanently worsened by) the service-connected lumbar spine disability and radiculopathy of the left lower extremity.  

In providing the requested opinions, the VA examiner should consider and discuss whether the disabilities are related to the Veteran's parachute accident during service in September 1996.  The examiner should consider the Veteran's statements that he strained his left hip and left knee in bad parachute landings.

The VA examiner should also consider VA outpatient treatment records, which note chronic low back pain with referred pain to the left knee and left hip.  

The VA examiner should provide a detailed rationale for any opinion(s) expressed.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




